      Case 2:18-cv-00436-KWR-CG Document 118 Filed 10/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

BENCHMARK ELECTRICAL
SOLUTIONS, INC.,

              Plaintiff,

v.                                                      No. CV 18-436 KWR/CG

DANCAR ENERGY
CONSTRUCTION, LLC, et al.,

              Defendants.

                      ORDER TO SUBMIT CLOSING DOCUMENTS

       THIS MATTER is before the Court upon notice that this case has settled.

       IT IS THEREFORE ORDERED that the parties shall submit closing documents

no later than November 30, 2020. If the need for an extension arises, the parties are

instructed to file a formal motion on the record.

       IT IS FURTHER ORDERED that the deadlines relating to the Pre-Trial Orders

set in this matter be VACATED pending submission of closing documents.

       IT IS SO ORDERED.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
